Citation Nr: 1423489	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and A.D.
ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims.

In February 2014, the Board remanded the case to the RO in order to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  See Veteran's VA Form 9, April 2013 ("I want a BVA hearing by live videoconference").  The Veteran and his witness, A.D., testified before the undersigned VLJ at an April 2014 Travel Board hearing at the RO.  The hearing transcript is of record.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's April 2014 hearing transcript and St. Louis, Indianapolis and Louisville VA Medical Center (VAMC) records from August 2008 through November 2011.  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

A remand is necessary for further evidentiary development.

In a January 2014 Written Brief Presentation, the Veteran's representative stated that the Veteran's treatment records document instability of his knees, which entitles the Veteran to a separate knee rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  During the April 2014 Travel Board hearing, the Veteran testified that sometimes his knees give way and that a VA doctor has told him he suffers from instability.  See Veteran's Hearing Transcript, pg. 4, April 2014.  The most recent treatment records in the file are St. Louis VAMC records from November 2009, Indianapolis VAMC records from November 2011 and Louisville VAMC records from October 2011.  These medical records do not document any findings of left or right knee instability.  Additionally, the April 2013 Statement of the Case recites that St. Louis VAMC records from August 2008 through October 2011 were electronically reviewed prior to reaching a decision.  However, review of the Veteran's Virtual VA paperless claims processing system shows that only St. Louis VAMC records from August 2008 to November 2009 are part of the record.  VA's duty to assist includes obtaining all available records of the Veteran's relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, it is necessary to remand the case in order to obtain updated VAMC treatment records, including St. Louis VAMC records from November 2009 to present.

Further, the Board notes that in May 2011 the Veteran's representative reported that the Veteran had claimed Social Security disability benefits based in part on the service connected knee disorders.  Although the claim reportedly was denied, the records and evidence upon which the Social Security Administration relied may nevertheless be relevant to the current appeal.   Therefore, the records must be obtained.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all documents and evidence pertaining to the Veteran's denied claim for disability benefits from the Social Security Administration.

2.  Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any knee issues since August 2009.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the St. Louis VAMC from November 2009 to present, the Indianapolis VAMC from November 2011 to present and the Louisville VAMC from October 2011 to present.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



